Citation Nr: 0207652	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation for generalized anxiety 
disorder greater than 10 percent.

(The issue of entitlement to an evaluation in excess of 20 
percent for residuals of a  gunshot wound (GSW) to the upper 
right (major) upper extremity is the subject of a separate 
appellate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  His awards included the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  A previous Board decision of 
December 2000 granted service connection for generalized 
anxiety disorder.  The February 2001 rating decision 
effectuated that grant of service connection and assigned an 
initial rating of 10 percent for generalized anxiety 
disorder.  The veteran perfected an appeal as to the assigned 
initial rating of 10 percent.  


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all relevant evidence necessary for an equitable resolution 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's mental status includes worried mood; 
constricted affect; slightly decreased ability to focus and 
to sustain and shift attention; fair insight and judgment; 
sleep impairment; and he has been assigned a score on the 
Global Assessment Functioning (GAF) Scale of 55, complicated 
by his wife's illness, his physical limitations and his 
financial situation.



CONCLUSION OF LAW

The criteria for a 50 percent rating for generalized anxiety 
disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 
9400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim for an increased evaluation for his service-connected 
generalized anxiety disorder, and no further assistance is 
required in order to comply with the VA's statutory duty to 
assist him with the development of facts pertinent to his 
claim.  See The Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5103A and 5107(a) (West Supp. 2001) (VCAA); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Specifically, the RO has afforded the veteran a VA 
psychiatric examination of his generalized anxiety disorder, 
and there is no indication of pertinent treatment records 
that have not already been sought and associated with the 
claims file.

The duty under the VCAA to notify the veteran of the evidence 
necessary to substantiate his claim has also been met.  The 
RO informed him of the need for such evidence in 
correspondence; and informed him in the October 2001 
Statement of the Case of the evidence considered and the 
requirements to establish the claim.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument in support of his claim.  
Accordingly, the VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Therefore, no further assistance to the veteran 
regarding the development of the evidence is required.  See 
generally, Veterans Claims Assistance Act of 2000; McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

A December 2000 Board decision granted service connection for 
generalized anxiety disorder.  The RO effectuated that 
decision in a February 2001 rating decision, which assigned 
that disability a 10 percent evaluation effective from July 
30, 1998.  The veteran appealed from that rating decision.  
In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
generalized anxiety disorder.  The Board has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Since the present appeal arises from an initial rating 
decision that established service connection and assigned an 
initial disability evaluation, it is not the present level of 
disability that is of primary importance; rather, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evidence of record includes service medical records, 
report of VA psychiatric examination, and transcript of a 
Board video conference hearing in January 2002. 

The medical evidence pertinent to the present claim includes 
the report of a December 1998 VA psychiatric examination.  
That report shows that the veteran was a seventy-six year old 
World War II veteran who was also service connected for 
gunshot wound, and who reported that he had never been 
treated by a psychiatrist or psychologist, but had been 
treated by a medical doctor at Goodyear Medical Center for 
years for his nerves.  He indicated that he was very nervous 
and that he had never been hospitalized for mental illness.  
He stated that he was on some type of red capsule for his 
nerves.  He reported that he had been married for 54 years 
and had two adopted children, one of whom is deceased.  He 
indicated that he obtained an eighth grade education and 
worked for 40 years for Goodyear Tire and Rubber Company 
until 1985.  

During the December 1998 VA psychiatric examination the 
veteran reported that he was shot during service in 1944 and 
had a lot of dreams when he returned to the United States 
after the war.  He stated that these dreams had decreased, 
but had slowly started to come back presently.  He reported 
getting distressed every time he watched something on 
television pertaining to wars.  He tried not to watch any war 
movies.  He complained of restlessness, easily 
"fatigueness," distractibility, irritability, muscle 
tension and his sleep was not very good.  

On examination, the veteran was dressed in a blue suit with 
white socks, and walked with assistance of a walker.  He was 
alert and oriented times four.  He was able to subtract 14 
from 100.  He knew that the vice-president was Gore.  He 
stated that there were 52 weeks in a year.  He exhibited good 
eye contact.  There were no abnormal mood activities.  His 
mood was described as worried.  His affect was constricted.  
His speech was monotone and low, but of regular rate and 
rhythm.  His thought process was coherent.  He showed a 
slightly decreased ability to focus, and sustain and shift 
attention.  His thought content was negative for auditory or 
visual hallucinations.  There was no thought broadcasting, 
thought insertion, thought control, or evidence of delusional 
thinking.  Short and remote memory were adequate.  Proverbs 
were fair.  Insight and judgment were fair.  The diagnosis 
was generalized anxiety disorder related to his World War II 
experience.  On Axis IV, the report noted that the veteran's 
stress was related to his wife's illness, his physical 
limitations, and his financial situation.  His Global 
Assessment of Functioning (GAF) was indicated to be 55 
currently.  The examination report concluded with a summary 
that the veteran did not meet the criteria for post-traumatic 
stress disorder; and that he did have a generalized anxiety 
disorder that was related to his World War II experience. 

During the January 2002 Board video conference hearing in 
connection with the psychiatric rating, the veteran testified 
regarding his condition due to his service-connected 
generalized anxiety disorder.  He testified that he had been 
married for 54 years.  He did not have as many friends as he 
used to and did not get around much.  He indicated in 
testimony that he avoided crowds and did not go to the 
shopping mall much as a result.  Loud noise upset his nerves.  
He did not quickly lose his temper to the point of wanting to 
hurt someone but had had crying spells and had gone through a 
period of depression.  He took medication for his nerves and 
received various treatment from the Goodyear Medical Center 
every two months or sooner.  He had problems sleeping and 
quite often experienced periods of depression when he was 
unable to do anything.  During the hearing the veteran agreed 
that he would obtain the medical records from Goodyear 
Medical Center within 30 days; his representative was also in 
agreement.  Review of the record does not show that any such 
evidence has since been received.

Generalized anxiety disorder is rated under Diagnostic Code 
9400.  38 C.F.R. § 4.130 (2001).  Under Diagnostic Code 9400, 
a 10 percent disability evaluation encompasses generalized 
anxiety disorder manifested by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9400 (2001).

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2001).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment. 38 C.F.R. § 4.126(b) (2001).

The American Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed., (DSM-IV), 
indicates that a GAF score of 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning, e.g., few friends, conflicts with peers 
or co-workers.

In the judgment of the Board, after assigning the benefit of 
any remaining doubt to the veteran, the level of disability 
demonstrated supports a finding that the veteran's symptoms 
of his generalized anxiety disorder more nearly approximate 
the criteria required for a 50 percent evaluation.    

The record shows that the veteran's psychiatric disability is 
manifested by symptoms including worried mood without 
abnormal mood activities; constricted affect; monotone, low 
speech of regular rate and rhythm; slightly decreased ability 
to focus and to sustain and shift attention; coherent thought 
process; adequate short- and long-term memory; fair proverbs, 
insight and judgment; and sleep impairment.  The symptoms are 
without hallucinations, thought broadcasting, thought 
insertion, thought control, or evidence of delusional 
thinking.  He has been assigned a score on the Global 
Assessment Functioning (GAF) Scale of 55, indicating some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

He has indicated in testimony that he has had some 
difficulties with crowds and that loud noise upset his 
nerves.  He testified that he took medication for his nerves.  
He claims that he has had crying spells and that he has gone 
through periods of depression.  On the basis of all of the 
foregoing, and after assigning the benefit of any remaining 
doubt to the veteran, the Board finds that the evidence would 
reasonably support an increase to 50 percent.   

The Board does not find, however, that the current medical 
record presents evidence of generalized anxiety disorder 
symptomatology which meets the schedular criteria for a 70 
percent rating under the regulations.  The evidence does not 
show that the veteran's generalized anxiety disorder is 
manifested by symptomatology productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

The Board notes that during examination in December 1998, the 
veteran was alert and oriented as to name, place and date; he 
was able to perform subtraction tested, and was aware of who 
the vice-president was.  His thought process was coherent, 
his recent and remote memory was adequate.  The report of the 
examination contains no findings to indicate that he had any 
suicidal ideation, obsessional rituals, illogical or 
irrelevant speech, near-continuous panic or depression, 
disorientation or neglect of appearance or hygiene.  Further, 
the veteran had worked for 40 years for one employer until 
about the age of 63, and has a marriage of long duration, 
thus indicating some degree of social and industrial 
stability.

Based upon the foregoing, the Board finds that the medical 
evidence of record reasonably supports a finding of an 
increased evaluation of 50 percent for the veteran's service-
connected generalized anxiety disorder, but no more.

The Board finds that the evidence shows that the level of 
impairment for the generalized anxiety disorder as discussed 
above has existed since the effective date of the grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under the above-
cited regulation, was not required.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).

The Board has considered the doctrine of benefit of doubt 
under 38 U.S.C.A. § 5107 (West 1991), but finds that there is 
not an approximate balance of positive and negative evidence 
on the merits to warrant an increase over the rating granted 
herein.


ORDER

Subject to pertinent criteria governing the payment of 
monetary benefits, an evaluation of 50 percent for 
generalized anxiety disorder is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

